



COURT OF APPEAL FOR ONTARIO

CITATION: Shipman (Re) 2016 ONCA 209

DATE: 20160314

DOCKET: C60595

Feldman, Gillese and Huscroft JJ.A.

BETWEEN

IN THE MATTER OF: James
    Shipman

AN APPEAL UNDER PART XX.1 OF THE
CODE

Meaghan McMahon, for James Shipman

Rochelle Direnfeld, for the Attorney General

Michelle OBonsawin, for the Royal Ottawa Health Care
    Group

Heard and released orally: March 10, 2016

On appeal against the disposition of the Ontario Review
    Board dated, dated May 4, 2015.

ENDORSEMENT

[1]

The appellant appeals the disposition of the Review Board dated May 4,
    2015. Counsel raises two grounds of appeal. The first is an alternative ground
    which is that it was unreasonable for the Board not to order an absolute
    discharge on the basis that the appellant is no longer a significant threat to
    the safety of the public.

[2]

In our view, there is no basis to interfere with the decision of the
    Board on this ground. There was ample evidence that the appellant continues to
    require supervision to ensure that he takes his medication and prevent
    decompensation and relapse into his previous potentially violent and
    threatening behaviour.

[3]

The second ground of appeal is that Boards decision was unreasonable in
    failing to implement its inquisitorial role to ensure from the hospital that it
    had a plan for the timing of the implementation of the 24 hour supervised
    community living placement, given the two previous similar dispositions of the Board.

[4]

We also reject this ground of appeal. The Board did challenge Dr.
    Bradford on the issue of timing for the 24 hour supervised placement in terms
    of when the appellant would be ready, and when a bed would become available.

[5]

As it has turned out, the appellant has not yet been placed into 24 hour
    supervised community care. However, the court has received fresh evidence from
    the hospital that he is next on the waiting list and that a bed is anticipated
    to be available for him in April, 2016 (next month). The appellants next ORB
    hearing is April 4, 2016, when the Board will no doubt receive an up-to-date
    status report.

[6]

The appeal is dismissed.

K. Feldman J.A.

E.E. Gillese J.A.

Grant Huscroft J.A.


